UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-2138



KELVIN J. HURDLE,

                                                 Plaintiff - Appellant,

             versus


COMMONWEALTH   OF  VIRGINIA;       DEPARTMENT   OF
ENVIRONMENTAL QUALITY,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-259-3)


Submitted:    December 16, 2002           Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin J. Hurdle, Appellant Pro Se.      Martha Murphey Parrish,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Kelvin J. Hurdle appeals the district court’s order dismissing

his   racial    discrimination    complaint    filed   in   this   employment

discrimination action.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court. See Hurdle v. Commonwealth of Virginia, No. CA-01-

259-3 (E.D. Va. Sept. 25, 2002).             We deny Hurdle’s motion for

appointment of counsel and dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2